Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 (and claims filed on 4/23/2021) has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jong Wan Suh (Reg. No. 79350) on 5/6/2021.

The application claims dated 4/23/2021 have been amended as follows:

13. (Currently Amended) The method of claim 12, wherein the DCI field is configured for layer values of a value smaller than a Rank Indicator having a maximum value among remaining Rank Indicators except a Rank Indicator represented by codebook subset restriction (CBSR).

14. (Currently Amended) The method of claim 12, wherein the DCI field is configured only for layer values corresponding to remaining Rank Indicators except a Rank Indicator represented by codebook subset restriction (CBSR).

End of amendment. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites the method for receiving reference signal performed by user equipment, comprising the UE receiving configuration information including maximum number of symbols to which DMRS is mapped and configuration type of DMRS related to time and frequency mapping pattern of DMRS to physical resources and antenna port configuration to transmit DMRS, receiving PDCCH including DCI in relation to configuration of DMRS, receiving DMRS and PDSCH based on PDCCH; 

Prior art on record ZTE (Discussion on downlink DMRS design) teaches configuration for front loaded DMRS design and signaling (page 10-11) including different values for combination of layers, antenna and number of symbols (table 1). The layers are physical resources, but different than time- frequency or symbol and sub-carrier mapping pattern, thus the reference does not teach the claim limitation of configuration type of DMRS related to time and frequency mapping pattern. 

Prior art on record Seo teaches method for reducing inter-cell interference and fig 20-21 and para 186, 206 are considered for resource elements mapping for DMRS transmission. The reference teaches DMRS pattern based on number of layers or antenna and length of DwPTS, but does not teach the maximum number of symbols for DMRS. 

Prior art on record Mondal teaches downlink control channel design for beamforming. Fig 6a-7d and para 79, 87-88 teach the mapping of DMRS and control data to multiple antenna ports, but does not teach maximum number of DMRS symbols in the configuration. 



Thus, prior arts on record, and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in the claim 1. Thus, claim 1 is allowed. Independent claims 19 and 21 recite similar allowable subject matter, thus allowed for the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/6/2021